PER CURIAM.
Appellant, Mary Ann Skaggs, sued her daughter-in-law, Annette Skaggs, to recover $7,000, which Mary Ann alleges she loaned to Annette and Mary Ann’s deceased son to purchase a home. Mary Ann further alleges that the borrowers agreed to repay the loan when the home was sold. However, Annette has refused to do so, although the home has been sold. Mary Ann, by this complaint, seeks to recover the amount of said loan and interest at the going rate.
Annette filed a motion to dismiss, asserting three grounds, the statute of limitations and the statute of frauds among them. The trial court granted the motion on all three grounds. We have carefully examined the record presented and find that none of said grounds is supported by the allegations of the complaint.
Accordingly, the final judgment dismissing appellant’s complaint is reversed and *148the cause is remanded to the trial court for further proceedings.
DOWNEY, STONE and FARMER, JJ., concur.